Luke, J.
I. A levy of an attachment upon realty, which recited: “By virtue of the within attachment issued from the justice’s court of the 753 district, G. M., I have this day levied upon the following property, 250 acres of land being lot No. 47 in the 19th District of said State and county, as the property of the defendant,” was sufficient as against the objection that it did not show in what manner the property was seized or levied upon. Hiles Carver Co. v. King, 109 Ga. 180 (34 S. E. 353).
2. In an illegality case the only issue to be determined is that specifically raised by the affidavit of illegality. Miller v. Perkerson, 128 Ga. 465 (57 S. E. 787).
3. Upon the question of notice of the levy of the attachment the evidence authorized the jury to find that the non-resident defendant had notice.
4. An affidavit to obtain an attachment against a non-resident is sufficient when the affidavit shows that the defendant is a non-resident of Georgia.
5. Eor no reason assigned did the court err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, C. J., a/nd Bloodworth, J., concur.